     Case: 1:19-cv-00730 Document #: 17 Filed: 05/13/19 Page 1 of 1 PageID #:42



                           UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF ILLINOIS
                                EASTERN DIVISION

KEITH HALES, REBECCA HALES )
                              )                         Civil Action No. 19-CV-00730
                Plaintiff,    )
                              )                         District Judge Manish S. Shah
          v.                  )
                              )                         Magistrate Judge Jeffrey Cummings
MIDSTATE COLLECTION SOLUTIONS )
INC.,                         )
          Defendant.          )

                                 STIPULATION OF DISMISSAL
        IT IS HEREBY STIPULATED AND AGREED to by the Plaintiffs and Plaintiffs’ attorney
and the Defendant and Defendant’s attorneys, that, pursuant to Rule 41(a)(1)(A)(ii) of the Federal
Rules of Civil Procedure, the above-titled action against the Defendant shall be and hereby is
dismissed, on the merits and with prejudice. Each side to bear its own fees and costs.

Dated: May 13, 2019

s/Larry P. Smith                                       s/Brandon S. Stein
Larry P. Smith                                         David M. Schultz
David M. Marco                                         Brandon Stein
SmithMarco, P.C.                                       Hinshaw & Culbertson LLP
55 W. Monroe Street, Suite 1200                        151 North Franklin Street, Suite 2500
Chicago, IL 60603                                      Chicago, IL 60606
Ph: (312) 324-3532                                     Ph: (312) 704-3719
lsmith@smithmarco.com                                  dschultz@hinshawlaw.com
dmarco@smithmarco.com                                  bstein@hinshawlaw.com
Attorneys for Plaintiff                                Attorneys for Defendants

                                  CERTIFICATE OF SERVICE

        I hereby certify that on May 13, 2019, I electronically filed with the Clerk of the U.S. District
Court, Northern District of Illinois Eastern Division, the foregoing STIPULATION OF
DISMISSAL by using the CM/ECF system, which will send notification of such filing(s) to all
parties of record.
                                                     /s/ Brandon S. Stein




                                                                                        303691027v1 1017931
